          Case 3:18-cv-05407-EMC Document 61 Filed 04/17/19 Page 1 of 1

 1

 2                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 3                                  SAN FRANCISCO DIVISION
 4

 5   ALERT SIGNAL INTELLECTUAL                               Case No. 3:18-cv-05407-EMC
     PROPERTY, LLC,
 6                                                           [PROPOSED] ORDER OF
                         Plaintiff,                          STIPULATION OF DISMISSAL
 7
     v.
 8
     APPLE INC.,
 9                          Defendant.

10

11                                       ORDER OF DISMISSAL

12           On this day, Plaintiff ALERT SIGNAL INTELLECTUAL PROPERTY, LLC and
     Defendant APPLE INC., announced to the Court that they have settled their respective claims for
13
     relief asserted in this cause. The Court, having considered this request, is of the opinion that their
14
     request for dismissal should be granted.
15
             IT IS THEREFORE ORDERED that all claims for relief asserted against APPLE INC. by
16   ALERT SIGNAL INTELLECTUAL PROPERTY, LLC herein are dismissed, with prejudice, and
17   all counterclaims for relief against ALERT SIGNAL INTELLECTUAL PROPERTY, LLC by
18   APPLE INC. are dismissed without prejudice; and

19           IT IS FURTHER ORDERED that all attorneys’ fees, costs of court and expenses shall be
     borne by each party incurring the same.
20

21

22

23
                16th day of April, 2019.
     Signed this____
24
                                                             ___________________________________
25                                                           The Honorable Edward M. Chen
                                                             United States District Judge
26

27

28


                                                       -1-
                             [PROPOSED] ORDER OF STIPULATION OF DISMISSAL
                                       CASE NO. 3:18-cv-05407-EMC
